Peremptory order of mandamus directing the board of supervisors of Nassau county to reconvene and to exclude from the assessment rolls various parcels of real property bid in by the city treasurer of Long Beach at tax lien sales, "and granting certain other relief, reversed on the law and not as an exercise of discretion, with costs, and the motion denied, with fifty dollars costs and disbursements. The 'language of the statute is not mandatory. It requires the exercise of discretion by a majority vote of the board of supervisors if the property is to be excluded from assessment. Lazansky, P. J., Hagarty, Carswell and Adel, JJ., *626concur; Taylor, J., dissents and votes to affirm upon the ground that if the apparently conflicting provisions of section 27-a of the Nassau County Tax Act (Laws of 1917, chap. 297) are read together and harmonized, a mandatory duty to exclude the relevant parcels from the tax rolls in question is imposed upon the board of supervisors. Matter of State of New York (207 N. Y. 582, 585, 586), properly read, is not in conflict with this view.